DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The RCE filed on 7/1/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-10, 12-15, 17-20, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al (US PG Pub No. 2016/0215747) in view of Follen et al (US PG Pub No. 2017/0080919) in further view of Nagura et al (US PG Pub No. 2012/0029730) in further view of Wakabayashi et al (US Patent No. 6,463,900)
Regarding claim 1, Huber teaches An apparatus comprising: 
detect that an engine for a vehicle is shutdown as part of an engine start-stop system for a vehicle (paragraph 13 traffic light signal changes from red light (generally a stop instruction) , 
collect information related to restarting the engine based on one or more external cues; wherein the one or more external cues comprise detecting movement of a different vehicle proximate to the vehicle, the movement detected using one or more sensors coupled to the vehicle (paragraph 39-41; future start time is detected by detecting an increase in torque or speed or by detecting start of drive of at least one preceding vehicle… paragraph 41 increase in speed is detected via reception of a radio signal of preceding vehicle or optical detection of parking/braking lights of preceding vehicle).
 automatically restart the engine in response to the information collected based on the one or more external cues satisfying engine restart criteria (paragraph 13 future time at which a traffic light signal emitter changes to a green light is determined subsequently ICE is started).
Determining the amount of time before the traffic light changes from stop to a proceed signal determined by quering a traffic control grid system service for information regarding traffic light cycles for the intersection (paragraph 18)
Huber does not explicitly teach a processor and a memory that stores code executable by the processor; and wherein one or more auxiliary systems of the vehicle remain functional while the engine is shutdown; 
	Follen teaches 
a processor; and a memory that stores code executable by the processor (100 figure 1 vehicle and components paragraph 18, 21, 22 with code to perform start/stop)
wherein one or more auxiliary systems of the vehicle remain functional while the engine is shutdown; (paragraph 5 a battery of the vehicle may satisfy the vehicles entire electrical needs when engine is off)
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Huber based on the teachings of Follen to teach a processor and a memory that stores code executable by the processor; and wherein one or more auxiliary systems of the vehicle remain functional while the engine is shutdown. The motivation would be to avoid unnecessary engine idling. Vehicle fuel economy can be improved by a hybrid system (Follen paragraph 5).
Huber does not teach collecting information wherein the different vehicle is located at least two vehicle positions in front of the vehicle and 
Determine an amount of distance of the movement of the different vehicle proximate to the vehicle
automatically restarting the vehicle based on the movement and predefined distance.
Nagura et al teaches wherein the different vehicle is located at least two vehicle positions in front of the vehicle and 
Determine an amount of distance of the movement of the different vehicle proximate to the traffic light
automatically restarting the vehicle based on the movement and predefined distance.
 (paragraph 44 and 45 engine determines restart condition based on vehicle 50 second preceding vehicle figure 3B… 50 forward movement is based on the (i) change in the distance of the second preceding vehicle 50 up to the intersection… when determining second preceding vehicle 50 started forward movement, the ECU 30 determines starting condition is satisfied S105 yes… ECU determines engine start S106 figure 4)
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Huber based on the teachings of Nagura to teach wherein the different vehicle is located at least two vehicle positions in front of the vehicle and Determine an amount of distance of the movement of the different vehicle proximate to the traffic light automatically restarting the vehicle based on the movement and predefined distance. The motivation would be to cancel time delay and have a suitable time whether engine start is permitted (Nagura paragraph 46 and 47).
Nagura does not explicitly teach determine an amount of distance of movement of the vehicle proximate to the vehicle but rather proximate to the traffic light in order to restart the engine. However Nagura teaches restarting the engine when the vehicle ahead is a distance or length equivalent to two vehicles proximate to the vehicle (paragraph 77).
Therefore It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Nagura to teach determine an amount of distance of movement of the vehicle proximate to the vehicle in order to restart the engine. The motivation would be to cancel time delay and have a suitable time whether engine start is permitted (Nagura paragraph 46 and 47)
Huber does not explicitly teach however Wakabayashi teaches 
detect that a vehicle is stopped at an intersection that comprises a traffic light that indicates that traffic is stopped in a direction that the vehicle is traveling, the vehicle comprising an engine start-stop system; (108 figure 7)
estimate an amount of time before the traffic light changes from a stop signal to a proceed signal to indicate that traffic is allowed to proceed in a direction that the vehicle is moving, the estimation determined based on learned light cycle patterns for the intersection, (104 figure 7)
prevent the engine from automatically shutting down as part of the engine start-stop system in response to the estimated amount of time before the traffic light changes satisfying a threshold period of time; and (T; 110 figure 7)
in response to the estimated amount of time before the traffic light changes not satisfying the threshold period of time (S110 figure 7 and 14 column 11 line 1-30)
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Huber based on the teachings of Waskabayashi to teach detect that a vehicle is stopped at an intersection that comprises a traffic light that indicates that traffic is stopped in a direction that the vehicle is traveling, the vehicle comprising an engine start-stop system; estimate an amount of time before the traffic light changes from a stop signal to a proceed signal to indicate that traffic is allowed to proceed in a direction that the vehicle is moving, the estimation determined based on learned light cycle patterns for the intersection, prevent the engine from automatically shutting down as part of the engine start-stop system in response to the estimated amount of time before the traffic light changes satisfying a threshold period of time; and in response to the estimated amount of time before the traffic light changes not satisfying the threshold period of time. The motivation would be to prevent excessive turning on/off of engine that would bother the driver.
Regarding claim 2, Huber and Follen teach the limitations of claim 1.
Regarding claim 3, Huber and Follen teach the limitations of claim 1.
Huber further teaches wherein the engine is automatically restarted in response to the movement being detected from a different vehicle located one or more of in the front of the vehicle and to a side of the vehicle (paragraph 39-41; future start time is detected by detecting an increase in torque or speed or by detecting start of drive of at least one preceding vehicle… paragraph 41 increase in speed is detected via reception of a radio signal of preceding vehicle or optical detection of parking/braking lights of preceding vehicle).
Regarding claim 5, Huber and Follen teach the limitations of claim 1.
Huber further teaches wherein the one or more external cues comprise detecting that a traffic light changes to indicate that traffic is allowed to proceed in a direction that the vehicle is moving, the engine automatically being restarted in response to the traffic light change (paragraph 17-21).
Regarding claim 6, Huber and Follen teach the limitations of claim 5.
Huber teaches wherein the code is further configured to communicate with a traffic control system to receive information that indicates when the traffic light will indicate that traffic is allowed to proceed (paragraph 17-21).
Regarding claim 7, Huber and Follen teach the limitations of claim 5.
Huber further teaches wherein the code is further configured to anticipate when the traffic light will change to indicate that traffic is allowed to proceed based on learned light cycle patterns (paragraph 23).
Regarding claim 8, Huber and Follen teach the limitations of claim 1.
Huber further teaches wherein the one or more external cues comprise determining that a traffic jam that the vehicle is stopped in is moving a distance in front of the vehicle (examiner interprets traffic jam to be a vehicle Is stopped in front of the vehicle. Paragraph 40 and 41 if it is determined the increase in speed or torque of at least one preceding vehicle is imminent; a wait ensues for the determination of the starting at this time in order to automatically carry out the start of ICE at the end of duration).
Regarding claim 9, Huber and Follen teach the limitations of claim 1.
Huber does not explicitly teach wherein the code is further executable by the processor to prevent the engine from automatically shutting down in response to information collected from the one or more external cues.
Follen teaches wherein the code is further executable by the processor to prevent the engine from automatically shutting down in response to information collected from the one or more external cues (paragraph 45 prevent engine stop when in turning lane).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Huber based on the teachings of Follen to teach wherein the code is further executable by the processor to prevent the engine from automatically shutting down in response to information collected from the one or more external cues. The motivation would be to provide torque for power steering (Follen paragraph 45).
Regarding claim 10, Huber and Follen teach the limitations of claim 9.
Huber does not explicitly teach wherein the one or more external cues comprise determining that a traffic signal will change to indicate that traffic is allowed to proceed within a threshold time period.
Follen teaches wherein the one or more external cues comprise determining that a traffic signal (examiner interprets traffic signal to be a stop sign and no vehicle on other 3 sides) will change to indicate that traffic is allowed to proceed within a threshold time period (paragraph 46 engine start/stop disabled).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Huber based on the teachings of Follen to teach wherein the one or more external cues comprise determining that a traffic signal will change to indicate that traffic is allowed to proceed within a threshold time period. The motivation would be to avoid repeated restart of the engine (Follen paragraph 46)
Regarding claim 12, Huber and Follen teach the limitations of claim 9.
Huber does not explicitly teach wherein the one or more external cues comprise determining that the vehicle is stopped at a stop sign.
Follen teaches wherein the one or more external cues comprise determining that the vehicle is stopped at a stop sign (paragraph 46 stop at vehicle intersection due to stop sign (for example a four way stop). The external dynamic information indicates that no vehicles at other 3 sides. The engine stop/start module disables start/stop).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Huber based on the teachings of Follen to teach wherein the one or more external cues comprise determining that the vehicle is stopped at a stop sign. The motivation would be to avoid repeated restart of the engine (Follen paragraph 46).
Regarding claim 13, Huber and Follen teach the limitations of claim 1.
Huber teaches wherein the code is further executable by the processor to prevent the engine from automatically restarting in response to the information collected from the one or more external cues indicating an obstruction in front of the vehicle (paragraph 35 and 37; automatic starting can be delayed with respect to the change time (traffic light) the delay is monotonously increasing function of distance (# of vehicles between ego vehicle and traffic light… # of vehicles estimated by image detection of camera system with # of side view mirrors ahead)).
Regarding claim 14, Huber and Follen teach the limitations of claim 1.
Huber further teaches wherein restarting the engine comprises restarting one or more cylinders of the engine that were disabled during engine shutdown (paragraph 2, 11 and 46 engine is automatically started when driving is possible or expected).
Regarding claim 15 and 20, see the rejection to claim 1 above as the limitations are substantially similar
Regarding claim 17, see the rejection to claim 3 above as the limitations are substantially similar
Regarding claim 18-19, see the rejection to claim 5-6 above as the limitations are substantially similar.
Regarding claim 21, Huber, Follen and Yang teach the limitations to claim 7.
Huber further teaches wherein the light cycle patterns are learned by inputting traffic signal information into a machine learning algorithm to generate predictions about when the traffic signal will change (paragraph 23 and 24 on basis of previous change times the motor drive vehicle estimates or extrapolated further change time. Examiner interprets estimate and extrapolate as a machine learning algorithm).
Regarding claim 22, Huber, Follen and Yang teach the limitations to claim 18.
Huber further teaches anticipating when the traffic light will change to indicate that traffic is allowed to proceed based on learned light cycle patterns, the light cycle patterns learned by inputting traffic signal information into a machine learning algorithm to generate predictions about when the traffic signal will change (paragraph 23 and 24 on basis of previous change times the motor drive vehicle estimates or extrapolated further change time. Examiner interprets estimate and extrapolate as a machine learning algorithm).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huber et al (US PG Pub No. 2016/0215747) Follen et al (US PG Pub No. 2017/0080919) and Nagura et al (US PG Pub No. 2012/0029730) and Wakabayashi et al (US Patent No. 6,463,900) in view of O’Connor Gibson et al (US PG Pub No. 2011/0071746)
Regarding claim 11, Huber and Follen teach the limitations of claim 9.
Huber does not explicitly teach wherein the one or more external cues comprise determining that the vehicle is a lane that allows vehicles to proceed even when a traffic signal (stop sign) indicates that traffic is stopped.
O’Conner teaches wherein the one or more external cues comprise determining that the vehicle is a lane that allows vehicles to proceed even when a traffic signal indicates that traffic is stopped (paragraph 33 if traffic stream includes a passive traffic control device as a stop sign, proximity of vehicle 302 to traffic stream may be sufficient to inhibit automatic shutdown).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Huber and Follen based on the teachings of O’Conner to teach wherein the one or more external cues comprise determining that the vehicle is a lane that allows vehicles to proceed even when a traffic signal indicates that traffic is stopped. The motivation would be to prevent excessive engine start/stopping
Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive. None of the arguments apply to the current rejection of record..
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE C JIN/Primary Examiner, Art Unit 3747